DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (US 2015/0156031 A1).

Concerning claim 1, Fadell et al. (hereinafter Fadell) teaches, a first embodiment, a location notification system comprising: 
a reading device comprising an antenna configured to read an identification signal from a transmitter associated with a target when the target approaches a predetermined distance (¶0247: the system can detect when a person is within a predetermined distance from the door and instruct them in a manner to scan an identifying tag; ¶0254: smart doorbell 106 can communicate with mobile devices via near field communication (NFC) via a scanner and NFC tags), the identification signal comprising transmitter identifier (ID) information that identifies the transmitter (¶0254; ¶¶0468-0469: RFID or NFC device identification information); and 
a control unit capable of performing communication with the antenna, the control unit having one or more memories configured to store a program and one or more processors configured to execute the program to (¶0062: central server):, 
acquire position information of the reading device and the identification signal read by the reading device (¶¶0299-303), 
generate target information about a target, based on the position information and the identification signal (¶0254: “Upon identifying the individual (corresponding to target information), the smart doorbell may give the individual certain access right to the home, such as by automatically unlocking the door”), 
and to transmit the target information to the first external device (¶0058: “For example, if when inside the home, the occupant receives notice from the smart doorbell 106 that a trusted neighbor is approaching the door, the occupant can use the mobile device 166 to unlock the door so the neighbor can let himself or herself in. Alternatively, the occupant can speak an audible command instructing the smart doorknob 122 to unlock”). Not explicitly taught in the first embodiment is the system, identifying based on the transmitter ID information included in the identification signal, a first external device associated with a specific user associated with the target.
In further embodiments, Fadell further teaches the system, identify[ing], based on the transmitter ID information included in the identification signal (¶0468: “…unique invitation identification information may be any electronically stored information, such as such information stored on an RFID or NFC device or any other suitable component from which such electronically stored information may be obtained…” ), a first external device associated with a specific user associated with the target (¶¶0489-0490: communicating with a targeted user via an associated personal device when a suitable visitor is detected).
Given this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the various embodiments of Fadell to include the ability to identify, based on the transmitter ID information included in the identification, a first external device associated with a specific user associated with the target in order to enhance visitor handling by the smart environment (Fadell, ¶0468).

Concerning claim 2, Fadell further teaches the location notification system of claim 1, wherein the reading device is mounted to at least one of a doorbell attached to a residence (¶0254), vending machines and security poles installed in various places in a region, and portable information terminals carried by persons (¶0131).

0498).

Concerning claim 4, Fadell further teaches the location notification system of claim 1,
wherein the reading device is mounted to each of a plurality of doorbells each of which is attached to each residence (fig. 2: smart environments 100a-100n; ¶¶0453-0454), and 
wherein the one or more processors of the control unit are configured to execute the program to transmit the target information to a second external device associated with a possessor of a doorbell located in a predetermined range from the target among the plurality of doorbells (¶0453: smart environments located within a threshold distance) when the target information satisfies a predetermined condition (¶0455).

Concerning claim 5, Fadell further teaches the location notification system of claim 4, wherein the system may be operative to monitor detected visitor identification data from all available data sources over time for tracking the path traveled by particular visitors and/or predicting a future path of such visitors. The system may leverage such a tracked path of travel for dynamically updating the operation of a certain smart environment based on the calculated likelihood that the tracked path of travel will align with the location of that smart environment (¶0458). An example of such leveraging is the tracking movements of a security guard over multiple smart environments to ensure they fulfill their particular obligations (¶0461). Not explicitly taught is the system, updating a certain smart environment (i.e., a second external device) wherein the predetermined condition comprises a case where the target does not pass a Fadell, ¶0459).

Response to Arguments
Applicant’s arguments, see page 6 of the Applicant’s remarks, filed 12/14/2021, with respect to the interpretation of claim 1 within the scope of  35 U.S.C. §112(f) have been fully considered and are persuasive. In light of the amendment to claim 1, 35 U.S.C. §112(f) no longer applies.
Applicant’s arguments, see page 6 of the Applicant’s remarks, filed 12/14/2021, with respect to the objection to claim 2 have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant’s arguments, see pages 6-8 of the Applicant’s remarks, filed 12/14/2021, with respect to the rejection of claims 1-4 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of further embodiments of Fadell.
Specifically, the Applicant alleges
 	“However, Fadell does not describe that the communication between the smart doorbell and the mobile device of the person within the predetermined distance includes identification information identifying the mobile device. Furthermore, Fadell does not disclose that the smart doorbell or the central server identifies an external device associated with a user that is associated with the person within a predetermined distance from the smart doorbell based on identification information identifying the mobile device. Lastly, while Fadell may describe transmitting information regarding the person within a predetermined distance to the smart doorbell to another device, Fadell does not disclose or suggest that the external device is identified as claimed.”

see, ¶0468). That is to say, the communication between the smart doorbell and the mobile device of the person within the predetermined distance includes identification information that can uniquely identify the mobile device. Furthermore, Fadell explicitly teaches communicating with a targeted user via an associated personal device when a suitable visitor is detected (see, ¶¶0489-0490). Accordingly, the examiner maintains Fadell discloses the claimed invention.
Applicant’s arguments, see pages 8-9 of the Applicant’s remarks, filed 12/14/2021, with respect to the rejection of claim 5 have been fully considered but they are not persuasive. 
Specifically, the Applicant alleges
While Fadell may describe using smart doorbells to detect and track the path of a neighborhood security guard (Fadell, para. [0460]-[0461]), Fadell does not describe transmitting such information to possessors of the doorbells. Fadell describes the tracking data may be provided to security agency entity (id. at para. [0461]). There is no disclosure in Fadell of transmitting this target information to the doorbell possessor, nor a basis that such information would be provided to a possessor of the doorbell. Furthermore, the instances of Fadell where target information is provided to occupants of the home, are when a target is detected by the smart doorbell to gain access to the home. See, e.g., id. at para. [0058]. Fadell does not describe that such information would be provided to occupants in a case that the target does not pass a present route.
The Office Action attempts to support that asserted modification of Fadell in stating “The motivation for such a modification can be adjusting the functionalities of a smart environment based on such tracking and predicting (Fadell, 4 0459).” Office Action, p. 8. However, this at best supports transmitting tracking and predicting information to monitoring entities (e.g., security agency entity, law enforcement entities, etc.). There is not motivation or articulated reason as to Fadell would be modified to transmit target information to a possessor of a doorbell in a case where the target does not pass the present route.

The examiner understands the argument but respectfully disagrees. It should be noted that the neighborhood security guard, presented in ¶¶0460-0461, amounts to a single example of platform 200’s capability of analyzing and tracking the path of a visitor for making inferences regarding the likelihood of a predicted further path of that visitor (see, ¶0459). This particular example identifies the system determining if a detected visitor (e.g., the neighborhood security guard) has been tracked along a predicted path and/or fulfilled their security duties (see, ¶¶0460-0461). Furthermore, paragraph [0458] teaches platform 200 leveraging the tracked path for dynamically updating the operation of a certain smart environment based on the calculated likelihood that the tracked path of travel will align with the location of that smart environment. One of the operation examples is reporting suspicious activity (e.g., tracked paths of suspected criminals or missing persons) to interested entities such a law enforcement agencies (see, ¶0458), however, Fadell also teaches, in paragraph [0447], that a system user can be alerted, along with law enforcement, when platform 200 detects suspicious behavior. 
The Fadell invention presents many embodiments of platform 200 that may be configured to include any component of any smart device or user device described (see, ¶0518). Accordingly, the examiner maintains that it would have been obvious to a person having ordinary skill in the art, to modify the Fadell system to specifically monitor a condition where the target fails to pass a preset route.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425